                                             __




   Case 2:19-cr-00594-SRC Document 1 Filed 05/03/19 Page 1 of 3 PageID: 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



  UNITED STATES OF AMERICA                 : CRIMINAL COMPLAINT

     -v-                                   : Mag. No. 19-3210

  JONATHAN ROSADO


      I, Michael Martinez, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                            SEE ATTACHMENT A

       I further state that I am a Special Agent with the Department of Homeland
Security, Homeland Security Investigations, and that this complaint is based on
the following facts:

                            SEE ATTACHMENT B

continued on the attached pages and made a part hereof.




                                        Michael Martinez,LjSpecial Agent
                                        Department of Homeland Security
                                        Homeland Security Investigations

Sworn to before me and subscribed in my presence,
May 3, 2019 in Essex County, New Jersey


                                                                42
Hon. James B. Clark, III                      ,/ ,1 —Z-_
United States Magistrate Judge             Signure of Judicial Officer
   Case 2:19-cr-00594-SRC Document 1 Filed 05/03/19 Page 2 of 3 PageID: 2




                               ATTACHMENT A

       On or about May 2, 2019, at Newark Liberty International Airport, in the
District of New Jersey and elsewhere, defendant,

                             JONATHAN ROSADO,

with the intent to evade a currency reporting requirement under Title 31, United
States Code, Section 5316, knowingly concealed more than $10,000 in currency
and other monetary instruments in any conveyance, article of luggage,
merchandise, and other container, and transported and transferred and
attempted to transport and transfer such currency and monetary instruments
from a place within the United States to a place outside the United States.

      In violation of Title 31, United States Code, Sections 5332(a)(1) and (b),
and Title 18, United States Code, Section 2.
    Case 2:19-cr-00594-SRC Document 1 Filed 05/03/19 Page 3 of 3 PageID: 3




                               ATTACHMENT B

       I, Michael Martinez, am a Special Agent with the United States Department
of Homeland Security, Homeland Security Investigations (“HSI”).           I have
knowledge of the following facts based upon both my investigation and
discussions with other law enforcement personnel and others. Because this
affidavit is being submitted for the sole purpose of establishing probable cause
to support the issuance of a complaint, I have not included each and every fact
known to the government concerning this matter. Where statements of others
are set forth herein, these statements are related in substance and in part.
Where I assert that an event took place on a particular date, I am asserting that
it took place on or about the date alleged.

      1.   Under 31 U.S.C. § 5316, an individual transporting more than
$10,000 in United States currency out of the United States is required to file a
FinCEN Form 105 (Report of International Transportation of Currency or
Monetary Instruments) with the Bureau of Customs and Border Protection
(“CBP”).

       2.   On or about May 2, 2019, defendant JONATHAN ROSADO
(“ROSADO”), a citizen of the United States, attempted to depart on a commercial
flight from Newark Liberty International Airport to Santiago, Dominican
Republic.

      3.    Prior to entering the security checkpoint at the airport, ROSADO
had not submitted a FinCEN Form 105 with CBP declaring that he was traveling
with more than $10,000 in United States currency.

      4.   After entering the security checkpoint, ROSADO was asked by law
enforcement officers whether he was carrying money out of the United States.
ROSADO responded that he was carrying $10,000 in United States currency.

      5.    Upon being presented with a CBP Form 503, ROSADO stated in the
form that he was carrying more than $10,000 in United States currency.

      6.    Further investigation revealed that ROSADO was carrying more
than $10,000 in United States currency concealed throughout his luggage and
on his person.
